Title: From Benjamin Franklin to [the Duchesse de Deux-Ponts], 28 December 1777
From: Franklin, Benjamin
To: Deux-Ponts, Marianne Camasse, comtesse de Forbach


Madam,
Passy Sunday Decr. 28. 1777
I received your obliging Invitation of dining with you some day this Week. As I find all the Days engaged but Saturday, I cannot sooner have that Pleasure. We will then talk about the Affair of the young Gentleman, who by his Letter appears to be sensible and promising. With sincere Esteem and a good deal of Affection I have the Honour to be, Madam, Your &c.
